Citation Nr: 0628290	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
psychiatric disorder, claimed as schizophrenia, and, if so, 
whether service connection is warranted.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The appellant is a veteran who a served on active duty for 
training from April 1960 to October 1960, and on active duty 
from December 1960 to June 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
(claimed as schizophrenia) based on a lack of new and 
material evidence to reopen the claim.  In a January 2003 
Statement of the Case, the RO found that the veteran had 
submitted new and material evidence to reopen his claim, but 
continued to deny service connection for paranoid 
schizophrenia.  While the RO addressed the claim de novo in 
January 2003, the Board is required to consider whether new 
and material evidence was received warranting the reopening 
of a previously denied claim.  Barnett v. Brown, 83 F. 3rd 
1380 (Fed. Cir. 1996).

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for a psychiatric disorder, but that 
additional development is necessary regarding the underlying 
service connection claim.  Accordingly, the matter of 
entitlement to service connection for a psychiatric disorder, 
based on de novo review, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In March 1979, the RO denied the claim for entitlement to 
service connection for a psychiatric condition (then 
identified as a nervous condition or unstable personality), 
finding that the veteran's unstable personality disorder was 
not a disability resulting form disease or injury in service; 
the veteran was notified in April 1979 and did not appeal.  

2.  Evidence received since the March 1979 decision includes 
a medical opinion diagnosing the veteran with paranoid 
schizophrenia and linking it to service; it thus bears 
directly on the matter at hand, and it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the March 1979 RO decision is new and 
material, and a claim of service connection for a psychiatric 
disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) recently 
addressed VA's duty to notify and assist in cases involving 
claims to reopen previously denied matters.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  The 
Board finds, however, that there is no need to discuss the 
impact of the VCAA on the matter resolved in the veteran's 
favor in the decision below.

New and Material Evidence

The veteran asserts that he has paranoid schizophrenia due to 
his military service.  

In March 1979, the RO denied the claim for service connection 
for a nervous condition, finding, essentially, that the only 
diagnosed nervous condition was a constitutional or 
developmental abnormality, which was not compensable under 
the law.  The veteran was notified of the decision and of his 
appellate rights, but did not appeal the decision.  The 
unappealed March 1979 RO decision is final.  38 U.S.C.A. 
§ 7105.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date.] 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the March 1979 decision denying service 
connection for a nervous condition, the record included some 
service medical records and VA treatment records diagnosing 
the veteran with a personality disorder and alcohol 
addiction.

As noted above, in March 1979, the RO denied service 
connection for a psychiatric disorder on the basis that the 
veteran's then diagnosed condition - unstable personality 
disorder, was not a disability resulting form disease or 
injury in service

Since the March 1979 RO decision, evidence received includes 
a letter dated August 2002 from I.M., MD, in which the 
physician diagnosed the veteran as having paranoid 
schizophrenia and stated that the veteran's disability is 
related to his experience in the service. 

On review of the record, the Board finds that the additional 
evidence received is new, as it was not previously of record.  
Since it includes both the diagnosis of schizophrenia and a 
medical opinion linking the veteran's current schizophrenia 
to some aspect of service, this evidence bears directly on 
the bases for the previous denial of the claim (i.e., the 
matter at hand), and is also so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hence it is material.  

As new and material evidence has been received, the claim of 
entitlement to service connection for the veteran's 
psychiatric disorder, claimed as schizophrenia, may be 
reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.  To this extent, only the benefit sought on 
appeal is allowed.


REMAND

The RO based its denial of the veteran's claim on a finding 
that there was no event, injury, or disease that occurred 
during military service to which a current condition could be 
related.  However, the veteran's service medical records 
(SMRs) from the period of December 1960 to June 1961 were not 
available for review, and have apparently been destroyed in a 
fire.

Where the claimant's SMRs have been destroyed or lost, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In such cases, 
the Board is under a duty to advise the claimant to obtain 
other forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  These alternative forms 
of evidence may also include statements from service medical 
personnel; "buddy" certificates or affidavits; employment 
physical examinations; medical evidence from hospitals, 
clinics, and private physicians at which or by whom a veteran 
may have been treated, especially soon after service 
discharge; letters written during service; photographs taken 
during service; pharmacy prescription records; and insurance 
examinations.  See M 21-1 MR, III.iii.2.E.27.  Where VA fails 
to advise the claimant that he can submit "buddy" 
statements and other forms of lay evidence in place of lost 
or destroyed SMRs, it fails to discharge fully its duty to 
assist.  See Washington v. Nicholson, 19 Vet. App. 362, 371 
(2005).

Furthermore, the Court has found that where a veteran's SMRs 
have been lost or destroyed but there are some medical 
records remaining in the veteran's file, and VA fails to 
advise the veteran to obtain other forms of evidence such as 
"buddy" statements, "the Board cannot make findings based 
on the absence of evidence in the appellant's SMRs when it 
does not have the benefit of reviewing such records in their 
entirety."  See Washington, supra, at 370-371.

Also, under 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (A) Contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of a disability; (B) Establishes that the 
veteran suffered an event, injury or disease in service...; and 
(C) Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.

In this case, the Board finds that despite the fact that the 
veteran's SMRs appear to have been destroyed, the veteran has 
not been sufficiently notified that he may submit such 
alternative forms of evidence as those listed above.  
Therefore, this case must be remanded for such notice.

Moreover, the veteran has submitted a letter dated August 
2002 from his I.M., MD, in which the physician diagnosed the 
veteran as having paranoid schizophrenia and stated that the 
veteran's disability is related to his experience in the 
service.  The Board notes, however, that the letter in no way 
indicates how the veteran's disability is related to his 
experience in service or what in-service experience his 
disability is related to, and otherwise does not support the 
physician's assertion with any sort of explanation or 
rationale.  Furthermore, the letter does not indicate that 
the veteran's claims folder or any other relevant record was 
reviewed by the physician.

The Board considers the August 2002 physician's letter to be 
medical evidence that suggests a nexus between the veteran's 
paranoid schizophrenia and his service but is too lacking in 
specificity to support a decision on the merits.  See 
McLendon v. Nicholson, No. 04-185, at 14 (U.S. Vet. App. June 
5, 2006) (as amended Aug. 7, 2006).  Therefore, in light of 
(1) the veteran's clearly established disability of paranoid 
schizophrenia, (2) VA's heightened duty to consider the 
benefit of the doubt with respect to in-service incurrence of 
a disability in cases where records are unavailable, (3) the 
August 2002 physician's letter indicating that the veteran's 
disability may be associated with his service, and (4) the 
fact that no other medical opinion in the record to date has 
addressed or resolved the question of whether the veteran's 
disability may be linked to an in-service event, injury or 
disease, the Board finds that a medical examination and 
report based on a review of the evidence of record is 
necessary to decide the veteran's claim.  Id. at 6-7.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the veteran and 
inform him of the right to submit 
alternative forms of evidence to 
support his service connection claim.  
This evidence may take the following 
forms (although the veteran may submit 
any evidence which he finds 
appropriate): statements from service 
medical personnel; "buddy" 
certificates or affidavits; employment 
physical examinations; medical evidence 
from hospitals, clinics, and private 
physicians at which or by whom the 
veteran may have been treated, 
especially soon after service 
discharge; letters written during 
service; photographs taken during 
service; pharmacy prescription records; 
and insurance examinations.  The 
veteran should specifically be informed 
that additional records or opinions 
from I.M., MD, explaining the rationale 
for statements in his August 2002 
letter may be helpful to resolving his 
claim.  All records, once obtained, 
should be associated with the claims 
folder.

2.	The RO should provide to the veteran a 
psychiatric examination based upon a 
review of the evidence of record for 
the purpose of determining whether the 
veteran has a psychiatric disorder 
(including schizophrenia) that is 
service-related.  The examiner must 
review the claims folder prior to the 
examination, and should indicate that 
he or she has done so.  The examiner 
should express an opinion as to the 
following: (a) whether the veteran 
suffers from a psychiatric disorder to 
include schizophrenia, and if so (b) 
whether it is at least as likely as not 
that such diagnosed disorder was 
incurred in or aggravated by service, 
or is in any way related to service.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be clearly set forth.  If any opinion 
provided is in disagreement with the 
August 2002 opinion of I.M., MD, the VA 
examiner should provide a full 
explanation.    

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DENNIS F. CHIAPPETTA, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


